Exhibit 10.3

 

DIPLOMAT PHARMACY, INC.

Form of Restricted Stock Award Agreement (Non-Employee Directors)

Under 2014 Omnibus Incentive Plan

 

Grantee:

Grant Date:

Number of Shares:

 

1.                                      Grant of Restricted Stock.  Pursuant to
the Diplomat Pharmacy, Inc. 2014 Omnibus Incentive Plan (the “Plan”), effective
as of the Grant Date set forth above, Diplomat Pharmacy, Inc. (the “Company”)
grants to the Grantee identified above that number of shares of the Company’s
common stock, no par value, set forth above (the “Restricted Stock”), on the
terms and subject to the conditions set forth in this Restricted Stock Award
Agreement (this “Agreement”) and in the Plan.  Grantee shall not be required to
pay any consideration to the Company for the Restricted Stock, other than
rendering services and except for applicable tax withholding (as provided in
Paragraph 8 below).  Capitalized terms not defined in this Agreement have the
meanings ascribed to such terms in the Plan.

 

2.                                      Transfer and Forfeiture Restrictions. 
The following provisions shall apply to the Restricted Stock:

 

(a)                                 Shares of Restricted Stock that have not yet
become vested under Paragraph 3 of this Agreement may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered by Grantee, and any
attempt to do so shall be null and void and without effect.

 

(b)                                 If Grantee’s service as a director on the
Board of Directors of the Company (the “Board”) terminates for any reason
whatsoever, shares of Restricted Stock which have not then become vested under
Paragraph 3 of this Agreement shall automatically be forfeited by Grantee back
to the Company for no consideration, and Grantee shall have no further rights or
interest in such unvested shares of Restricted Stock.

 

(c)                                  If Grantee is removed from the Board for
Cause, any shares of Restricted Stock that have then become vested under
Paragraph 3 of this Agreement shall also be automatically forfeited back to the
Company by Grantee for no consideration, and Grantee shall have no further
rights or interest in such vested shares of Restricted Stock.

 

(d)                                 Except for the restrictions on the
Restricted Stock set forth in this Paragraph 2 or as otherwise provided in this
Agreement, Grantee shall have all of the rights of a shareholder in respect of
the Restricted Stock, including, but not limited to, the right to receive
dividends on, and the right to vote, the Restricted Stock; provided, however,
that any stock of the Company distributed on or in respect of the Restricted
Stock, whether by reason of a stock split, stock dividend or otherwise, shall be
subject to the same restrictions as are imposed on the Restricted Stock under
this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      Vesting Period.  Grantee shall become
vested in 100% of the shares of Restricted Stock on the first anniversary of the
Grant Date, provided, however, that the Restricted Stock shall cease vesting
upon the termination of Grantee’s service as a director on the Board for any
reason whatsoever. Notwithstanding the immediately preceding sentence, however,
in the event of a Change in Control, occurring from the Grant Date to the time
of the Change in Control, all shares of Restricted Stock that are then unvested
shall immediately become vested.

 

4.                                      Restrictive Covenants; Compensation
Recovery.  By signing this Agreement, Grantee acknowledges and agrees that the
Restricted Stock (and any stock or stock-based award previously granted by the
Company or a Subsidiary to Grantee under the Plan or otherwise) shall (i) be
subject to forfeiture as a result of Grantee’s violation of any agreement with
the Company or a Subsidiary regarding non-competition, non-solicitation,
confidentiality, non-disparagement, inventions and/or similar restrictive
covenants (the “Restrictive Covenants Agreement”), and (ii) be subject to
forfeiture and/or recovery under any compensation recovery policy that may be
adopted from time to time by the Company or any of its Subsidiaries. For
avoidance of doubt, compensation recovery rights to the Restricted Stock or
other shares of Company stock (including shares of stock acquired under
previously granted stock-based awards) shall extend to the proceeds realized by
Grantee due to sale or other transfer of such stock. Grantee’s prior execution
of the Restrictive Covenants Agreement was a material inducement for the
Company’s grant of the Restricted Stock under this Agreement.

 

5.                                      Conformity with Plan.  This Agreement
and the Restricted Stock granted hereunder are intended to conform in all
respects with and are subject to all applicable provisions of the Plan, which is
incorporated herein by reference. Any inconsistencies between the provisions of
this Agreement and the Plan shall be resolved in accordance with the provisions
of the Plan.

 

6.                                      Rights as a Participant.  Nothing
contained in this Agreement shall (i) interfere with or limit in any way the
right of the Board (or any shareholder, to the extent permitted under applicable
law and the Company’s governing documents) to terminate Grantee’s service on the
Board at any time and for any or no reason, (ii) confer upon Grantee any right
to be selected again as a Plan Participant, or (iii) require or permit any
adjustment to the number of shares of Restricted Stock upon or as a result of
the occurrence of any subsequent event (except as provided in Paragraph 13 of
the Plan).

 

7.                                      Code Section 83(b) Election.  Grantee
acknowledges that he is aware of his right to make an election under
Section 83(b) of the Internal Revenue Code with respect to the grant of the
Restricted Stock (the “Section 83(b) Election”), by filing a properly completed
Section 83(b) Election with the Internal Revenue Service within 30 days after
the Grant Date and attaching a copy of the filed Section 83(b) Election to his
tax return for the year that includes the Grant Date. It shall be the sole
responsibility of Grantee, in consultation with his tax advisor, to determine
whether to make the Section 83(b) Election with respect to the grant of the
Restricted Stock. Should Grantee make the Section 83(b) Election with respect to
the grant of the Restricted Stock, Grantee shall provide the Company a copy of
the Section 83(b) Election simultaneously with filing it with the Internal
Revenue Service.

 

2

--------------------------------------------------------------------------------


 

8.                                      Withholding of Taxes.  If applicable,
any income or employment tax required to be withheld upon the grant or vesting
of the Restricted Stock, or the payment of dividends on the Restricted Stock,
shall be paid by Grantee to the Company, or the Company may withhold such tax
from the cash compensation otherwise payable to Grantee. Alternatively, Grantee
may pay any such withholding tax by such cashless means as may be permitted
under law and in the discretion of the Committee.

 

9.                                      Stock Certificates.  The Company shall
issue certificates for the shares of Restricted Stock, registered in the name of
Grantee; provided, however, that prior to the time the Restricted Stock becomes
vested under the terms of this Agreement, such certificates shall have imprinted
thereon the legend set forth in Paragraph 8(e) of the Plan and such certificates
shall be held by the Secretary.  At the time shares of Restricted Stock become
vested in Grantee hereunder, the Company shall re-issue certificates for such
shares to Grantee without such legend.

 

10.                               Resale Restrictions.  The Company currently
has an effective registration statement on file with the Securities and Exchange
Commission with respect to the Restricted Stock.  The Company currently intends
to maintain this registration, but has no obligation to do so.  If the
registration ceases to be effective, in addition to the transfer restrictions
imposed under Paragraph 2 hereunder, Grantee will not be able to sell or
transfer the Restricted Stock issued to Grantee hereunder unless an exemption
from registration under applicable securities laws is available. Grantee agrees
that any resale by Grantee of the Restricted Stock shall comply in all respects
with the requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, the Exchange Act, and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules and regulations may be amended from time to time.  The Company shall
not be obligated to permit sale of the Restricted Stock if such sale would
violate any such requirements.

 

11.                               Consent to Transfer of Personal Data.  In
administering this Agreement and the Plan, or to comply with applicable legal,
regulatory, tax or accounting requirements, it may be necessary for the Company
to transfer certain Grantee personal data to a Subsidiary, or to outside service
providers, or to governmental agencies. By signing this Agreement and accepting
the award of the Restricted Stock, Grantee consents, to the fullest extent
permitted by law, to the use and transfer, electronically or otherwise, of
Grantee’s personal data to such entities for such purposes.

 

12.                               Consent to Electronic Delivery.  In lieu of
receiving documents in hard copy paper format, Grantee agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other agreements, documents,
forms and communications) in connection with the Restricted Stock and any other
prior or future incentive award or program made or offered by the Company, a
Subsidiary and their predecessors or successors. Electronic delivery of a
document to Grantee may be via a Company or Subsidiary email system or by
reference to a location on a Company or Subsidiary intranet site to which
Grantee has access.

 

3

--------------------------------------------------------------------------------


 

13.                               Notices.  Any and all notices, designations,
consents, offers, acceptances and any other communications provided for herein
shall be given in writing and shall be delivered either personally or by
registered or certified mail, postage prepaid, which shall be addressed, in the
case of the Company, to the Chief Financial Officer of the Company at the
principal office of the Company and, in the case of Grantee, to the Grantee’s
address appearing on the books of the Company or to such other address as may be
designated in writing by Grantee.

 

14.                               Successors.  The terms of this Agreement shall
be binding upon and inure to the benefit of the Company, its successors and
assigns, and of Grantee and the beneficiaries, executors, administrators, heirs
and successors of Grantee.

 

15.                               Invalid Provision.  The invalidity or
unenforceability of any particular provision hereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.

 

16.                               Modifications.  Except as provided in the
Plan, no change, modification or waiver of any provision of this Agreement shall
be valid unless the same is in writing and signed by the parties hereto.

 

17.                               Entire Agreement.  This Agreement and the Plan
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersede all
prior communications, representations and negotiations in respect thereto.

 

18.                               Governing Law.  This Agreement and the rights
of the Grantee hereunder shall be governed, construed, and administered in
accordance with and governed by the laws of the State of Michigan (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws of such jurisdiction or any other jurisdiction).

 

19.                               Headings.  The headings of the Paragraphs
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

20.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

21.                               Committee Determinations Final and Binding. 
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations thereunder, and its
decision shall be binding and conclusive upon Grantee and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

 

4

--------------------------------------------------------------------------------


 

 

Very Truly Yours,

 

 

 

Diplomat Pharmacy, Inc.

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

Its:

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
agrees to be bound by all provisions set forth herein and in the Plan.

 

Dated as of:

 

 

GRANTEE:

 

 

 

 

 

 

 

 

Name:

 

 

5

--------------------------------------------------------------------------------